PER CURIAM.
The trial court granted a temporary injunction but did not require the posting of a bond [there was no attempt to come within the exception to this rule. See: Santona-Nervia Corporation v. Publix Market, Inc., 146 So.2d 394 (Fla. 3d DCA 1962); Hoffman v. White, 235 So.2d 43 (Fla. 4th DCA 1970); Fla.R.Civ.P. 1.610(b).] Upon a motion to dissolve, the trial court refused to dissolve the temporary injunction. This appeal ensued. We reverse.
Except in limited circumstances, which are not present in this case, a temporary injunction may not be issued without the posting of a bond. La Gran Familia, Inc. v. Cuba Pharmacy, Inc., 349 So.2d 769 (Fla. 3d DCA 1977); Crow, Pope & Carter, Inc. v. James, 349 So.2d 827 (Fla. 3d DCA 1977).
Therefore, the order refusing to dissolve the temporary injunction be and the same is hereby reversed and the matter remanded to the trial court with directions to grant the motion to dissolve and terminate the temporary injunction.
Reversed and remanded with directions.